 Case 2:19-cv-01554-ODW-SS Document 35-8 Filed 06/12/19 Page 1 of 3 Page ID #:203




 1
 2

 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10
11
12   JANE DOE, as next friend for “JESSY,” a            NO. 2:19-cv-01554-ODW-SS
     minor, and “SOLOMON”,
13
14                          Plaintiffs,                DECLARATION OF CAROL L.
                                                       HEPBURN REGARDING
15   v.
                                                       AUTHENTICATION OF
16   EDWARD CHARLES DINKFELD,                          PLAINTIFF DECLARATIONS IN
                                                       SUPPORT OF OPPOSITION TO
17
                            Defendant                  DEFENDANT’S MOTION TO
18                                                     DISMISS
19
                                                        NOTE ON
20                                                      MOTION CALENDAR:
21

22
23
24
25

                                                          CAROL L. HEPBURN, P.S.
                                                            ATTORNEYS AT LAW
          -1                                         200 FIRST AVENUE WEST, SUITE 550
                                                             SEATTLE, WA 98119
                                               TEL: (206) 957-7272 / FAX: (206) 957-7273
 Case 2:19-cv-01554-ODW-SS Document 35-8 Filed 06/12/19 Page 2 of 3 Page ID #:204




 1             CAROL L. HEPBURN hereby declares the following to be true and correct
 2   under penalty of perjury of the laws of the State of California:
 3             1.   I am one of the attorneys representing the Plaintiffs “Jessy” and
 4   “Solomon” in this action (“Jessy” and “Solomon”, or “Plaintiffs”). I make this
 5   Declaration in support of their Opposition to Defendant’s Motion to Dismiss.
 6             2.   Attached hereto as Exhibit 1 is a true and correct copy of the
 7
     Declaration of “Jane Doe,” Next Friend for Jessy. I know that she has signed this
 8
 9
     declaration with her legal name. I have partially redacted that signature to

10   preserve her anonymity as authorized by the court’s order allowing Plaintiffs to
11
     proceed via pseudonym. I will maintain the original of her signed unredacted
12
13
     declaration on file in my office.

14             3.   Attached hereto as Exhibit 2 is a true and correct copy of the
15
     Declaration of Solomon. I know that he has signed this declaration with his legal
16
17   name. I have partially redacted that signature to preserve his anonymity as

18   authorized by the court’s order allowing Plaintiffs to proceed via pseudonym.
19
     //
20
21   //

22   //
23
     //
24
25

                                                             CAROL L. HEPBURN, P.S.
                                                               ATTORNEYS AT LAW
          -2                                            200 FIRST AVENUE WEST, SUITE 550
                                                                SEATTLE, WA 98119
                                                  TEL: (206) 957-7272 / FAX: (206) 957-7273
 Case 2:19-cv-01554-ODW-SS Document 35-8 Filed 06/12/19 Page 3 of 3 Page ID #:205




 1   I will maintain the original of his signed unredacted declaration on file in my
 2
     office.
 3
     DATED this 12th day of June, 2019, at Seattle, Washington.
 4
 5
 6
                                                   CAROL L. HEPBURN, P.S.
 7
 8
                                                   /s Carol L. Hepburn
 9                                                 Carol L. Hepburn, Pro Hac Vice
10
                                                   200 First Avenue West, #550
                                                   Seattle, WA 98119
11                                                 (206) 957-7272
12                                                 (206) 957-7273 fax
                                                   carol@hepburnlaw.net
13                                                 Attorney for Jessy and Solomon
14                                                 CAROL L. HEPBURN, P.S.

15
16
17
18
19
20
21

22
23
24
25

                                                            CAROL L. HEPBURN, P.S.
                                                              ATTORNEYS AT LAW
       -3                                              200 FIRST AVENUE WEST, SUITE 550
                                                               SEATTLE, WA 98119
                                                 TEL: (206) 957-7272 / FAX: (206) 957-7273
